*1528
ORDER

OWENS, District Judge.
Before' the court is plaintiffs’ motion to amend complaint and add parties. In this court’s considered judgment, defendants have failed to advance a substantial reason for denying leave to amend to plaintiffs. Motorcity of Jacksonville, Ltd. v. Southeast Bank, 39 F.3d 292, 297 (11th Cir.1994) (citing Shipner v. Eastern Air Lines, Inc., 868 F.2d 401, 407 (11th Cir.1989)). In making this judgment, the court finds that plaintiffs’ amendment is timely filed, that no undue prejudice will befall either existing or newly joined defendants, and that the amendment is not a futile exercise. See Nolin v. Douglas County, 903 F.2d 1546, 1550 (11th Cir.1990); Hanflik v. Ratchford, 848 F.Supp. 1539, 1542 (N.D.Ga.1994).
Accordingly, plaintiffs’ motion to amend complaint and add parties is GRANTED.
SO ORDERED.